Appeal from a judgment of the Supreme Court (Teresi, J.), rendered August 16, 2004 in Albany County, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with robbery in the first degree. Pursuant to a negotiated plea agreement, defendant pleaded guilty to robbery in the second degree in exchange for an agreed-upon sentence of five years in prison and waived his right to appeal all aspects of his case. Defendant was thereafter sentenced in accordance with the plea agreement and now appeals.
Given defendant’s knowing, voluntary and intelligent plea of guilty and comprehensive waiver of the right to appeal, we decline to review his sole contention that the sentence should *921be reduced in the interest of justice (see People v Clow, 10 AD3d 803, 804 [2004]).
Cardona, P.J., Mercure, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.